Exhibit 10.3

AMENDMENT NO. 1 TO SECURITY AGREEMENT

THIS SECURITY AGREEMENT AMENDMENT NO 1. (this “Agreement”) is made and entered
into as of December 11, 2015 by Authentidate Holding Corp., a Delaware
corporation (the “Company”) and MKA 79, LLC (“MKA”) and VER 83, LLC (“VER” and
together the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, MKA and the Company are parties to a Security Agreement dated as of
August 7, 2015 (“Original Security Agreement”), which had been entered into by
MKA and the Company in connection with the agreement, pursuant to the terms of a
Senior Secured Promissory Note dated as of August 7, 2015 (the “MKA Note”) in
the principal amount of $320,000, of MKA to provide funds to the Company.

WHEREAS, VER has previously provided funds to the Company pursuant to the terms
of a Promissory Note dated as of February 17, 2015, as amended, in the original
principal amount of $950,000 (the “Original VER Note”), which funds were
provided without the benefit of any security interest in assets of the Company;

WHEREAS, the Company has requested that VER surrender its Original VER Note in
exchange for a new promissory note reflecting all outstanding principal and
accrued interest under the Original VER Note and to provide for a new maturity
date;

WHEREAS, VER has agreed to accept the terms of the proposed exchange and enter
into a Note Exchange Agreement of even date herewith provided that payment of
principal and interest under the new note is secured on the same terms of the
MKA Note, and MKA has agreed to enter into this Agreement to allow for VER to
become a secured party under the Original Security Agreement, as amended by this
Agreement.

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Secured Parties and the Company hereby
agree as follows.

1. Certain Definitions. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Original Security Agreement.

(a) “Majority in Interest” shall mean the holders of fifty-one percent (51%) or
more of the then outstanding principal amount of both the New VER Note and the
MKA Note at the time of such determination.

(b) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Company to the Secured Parties, including, without limitation, all obligations
under this Agreement and the Secured Notes, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Party as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time. Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) principal of, and interest on the Secured Notes

 

1



--------------------------------------------------------------------------------

and the loans extended pursuant thereto; (ii) any and all other fees,
indemnities, costs, obligations and liabilities of the Company from time to time
under or in connection with this Agreement or the Secured Notes; and (iii) all
amounts (including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company.

(c) “Secured Notes” means the MKA Note and the New VER Note, as may be amended
from time to time.

2. Grant and Description. In order to secure the full and complete payment and
performance of the Obligations when due, the Company hereby grants to the
Secured Parties, subject to the Permitted Liens, a first priority security
interest in all of the Company’s rights, titles, and interests in and to the
Collateral (the “Security Interest”) and subject to the Permitted Liens,
pledges, collaterally transfers, and assigns the Collateral to the Secured
Parties, all upon and subject to the terms and conditions of this Security
Agreement. If the grant, pledge, or collateral transfer or assignment of any
specific item of the Collateral is expressly prohibited by any contract or by
law, then the Security Interest created hereby nonetheless remains effective to
the extent allowed by such contract, the UCC or other applicable laws, but is
otherwise limited by that prohibition. The Security Interest granted herein
shall terminate in accordance with Section 7.1 of the Original Security
Agreement.

3. Financing Statements; Further Assurances.

(a) The Secured Parties shall be named as the secured parties on any and all
financing statements and security agreements filed pursuant to this Security
Agreement and is authorized to file any and all terminations of such financing
statements at such time or times as it determines is appropriate pursuant to the
Security Agreement.

(b) As soon as practicable following the execution and delivery of this
Agreement and upon the authorization of the Secured Parties, the Company shall:

(i) file with the State of Delaware and any other offices that the Secured
Parties may reasonably request in writing an amended financing statement that
(i) indicates the Collateral in a manner consistent with the definition of the
term “Collateral” as contained in this Agreement, and (ii) contains any other
information required by Article 9 of the UCC of the state or such jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including whether the Company is an organization, the type of
organization, and any organization identification number issued to the Company
and (iii) reflects VER as an additional secured party;

(ii) if necessary to perfect the Security Interest granted in the Collateral
hereunder, file with the U.S. Patent and Trademark Office, such amended
financing statements and/or patent security agreements in the form necessary to
record the Liens granted hereunder to the Secured Parties on the Company’s
patents and patent applications.

4. Inclusion of VER as Secured Party.

Each of MKA and the Company hereby acknowledge, consent and agree that for
purposes of the Original Security Agreement, as amended by this Agreement,
(i) VER shall be deemed a Secured Party; (ii) the term Obligations includes all
obligations under the New VER Note and the MKA Note and (iii) VER shall be
entitled to all rights as a Secured Party under the Original Security Agreement,
as amended by this Agreement, as if VER were an original party to the Original
Security Agreement.

 

2



--------------------------------------------------------------------------------

5. Entire Agreement; Continuing Validity of Original Security Agreement. Except
as amended under this Agreement, the Original Security agreement shall remain in
full force and effect.

6. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York applicable to contracts made and to be performed
entirely within the State of New York.

7. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

8. Multiple Counterparts. This Agreement has been executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

9. Separate Counsel. Each of VER and MKA and the Company has engaged and
consulted with its own attorney, or has declined to do so despite
recommendations from the other Parties to obtain and utilize separate counsel,
prior to the execution of this Agreement. Each of the Secured Parties
understands, confirms and agrees that the law fir of Becker & Poliakoff LLP, as
counsel to the Company is not acting as counsel to any Secured Party and the
undersigned Secured Party has not received any legal advice from Becker &
Poliakoff LLP.

Remainder of page intentionally left blank. Signature pages follow.

 

3



--------------------------------------------------------------------------------

[signature page]

AMENDMENT NO.1 SECURITY AGREEMENT

December 11, 2015

IN WITNESS WHEREOF, the Company and the Secured Party have duly executed this
Agreement as of the date first written above.

 

AUTHENTIDATE HOLDING CORP. By:  

 

Name:   Ian C. Bonnet Title:   Chief Executive Officer Address for Notice:

Connell Corporate Center

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

Attn: President

 

SECURED PARTY:     SECURED PARTY: VER 83 LLC     MKA 79 LLC By:  

 

    By:  

 

Name:       Name:   Title:       Title:   Address:     Address:

 

   

 

 

   

 